30 N.Y.2d 925 (1972)
In the Matter of the Board of Education of the City of Albany, Respondent,
v.
State Division of Human Rights et al., Appellants.
Court of Appeals of the State of New York.
Argued June 1, 1972.
Decided July 7, 1972.
Conrad K. Harper and Victor A. Lord for complainant-appellant.
Lawrence Kunin and Henry Spitz for State Division of Human Rights, appellant.
Howard C. Nolan, Jr. for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs, on the ground that there is no substantial evidence to support the determination of the State Human Rights Appeal Board that the petitioner terminated the complainant's employment because of her race and color in violation of section 296 (subd. 1, par. [a]) of the Executive Law.